            Case 1:12-cr-00445-CM Document 840 Filed 09/21/21 Page 1 i·•of 2
            Case 1:12-cr-00445-CM Document 839 Filed 09/17/21 Page 1 of


                                                          350 FIFTH AVENUE       I
KAPLAN l-IECKER & FINK LLP                                NEW YORK, NEW YORK 10111.l

                                                          TEL (212) 763-0883 I FAX (212) 5 4·0883



       'i·noCUMENT
        LiSDC SDNY                          ~
                                                          WWW.KAPLANHECKE R.COM
                                                                                               C,.\-....
                                                                                             I \..\,I
                                                                                                           , I ,

                                                                           ~() r,~\JG
         FLECTRO~lCAU,S FILED                                       ~i\t\'! . .
         : )QC #:               f:,- ----
            ,.. ,... :, i12:r/2-1 .                             q/~1/2-,·
                                                                             '



   Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   Daniel Patrick Moynihan Courthouse
                                                     Vl'b f~ ;I\)      r,   oc 6 it ;_l'f
                                                          ~ l)£.c:.. 2,l I 2-02-1
   500 Pearl Street, Chambers 2550
   New York, New York 10007

          Re: U.S.A. v. Fernandez et al., 12-cr-445-CM-10

   Dear Judge McMahon:
                                                                                             I

          I write with the consent of the Government and the Probation Department t 'equest an
   adjournment of our upcoming Violation of Supervised Release (VOSR) hearing fi r !defendant1
                                                                                                           1

   Lamont Robinson, which is currently scheduled for September 23, 2021, at 3:00 p.m.

           Procedural History

           We first appeared in this matter in front of Your Honor on September 23,201       . A VOSR ,
    hearing in this case was originally scheduled for November 19, 2019. With the c         n ent of the '
    Government and the Probation Department, we previously requested ten adjourn            e ts of that :
    hearing, which the Court granted. The hearing was most recently adjourned to S          p ember 23, 1      I   '

    2021, at 3:00 p.m.                                                                                     '

           Request for Adjournment

            The requested adjournment is warranted because Mr. Robinson currently           s an open
    criminal case in Bronx County (#01086-2019), for which the next scheduled h ring is on!
    September 29, 2021. The, alleged criminal conduct in the Bronx forms the bases fi r 1'. he alleged I
    violations of the conditions of Mr. Robinson's supervised release. Accordingly, any e elopments'
    in that case may inform the parties' next steps in this matter.                                    I
             In light of Mr. Robinson's ongoing state case, I request-with the co                ent of the;
    Government and the Probation Department-a further adjournment of the confere                  scheduled
    in this case to a date after November 17, 2021.
         Case 1:12-cr-00445-CM Document 840 Filed 09/21/21 Page 2 of 2
         Case 1:12-cr-00445-CM Document 839 Filed 09/17/21 Page 2 of

                                                                                         !     Page 2


         I ask further that Mr. Robinson's current conditions of release remain in pla       until our   ,
next hearing.

                                                    Respectfu Ily submitted,


                                                    ~~
 cc:   (by ECF)
       Samuel P. Rothschild and Andrew Adams, Assistant United States Attorneys

       Erin Weinrauch, United States Probation Officer




                                                                                                             I.
                                                                                                             I.
                                                                                                             i
                                                                                                             '
